Martin, J.
The defendant, sued upon an account annexed to the petition, pleaded the general issue, and prayed for a trial by jury. There was a verdict and judgment against him, and he appealed, without any attempt to have the verdict set aside.
He is since dead, after having availed himself of the laws of bankruptcy, under the acts of Assembly of this State and those of Congress. The curator of his estate, his syndic, and assignee, were made parties to the appeal, neither of whom has filed any point from which we may discover on what ground he had built his hope of our interference with the verdict of the jury, or the judgment thereon.
We have examined the record, and have been unable to discover any error in the verdict.

Judgment affirmed.